PoR cuanto, aunque aparece claramente de los documentos acompañados a la moción en este caso que el taquígrafo de la corte inferior ha obtenido prórrogas hasta completar trescientos noventa días, es lo cierto también que todas esas prórrogas han sido solicitadas y obtenidas en tiempo, sin que ello acuse negligencia por parte de la apelante;
Pon cuanto aparece de la documentación presentada por la apelante que el taquígrafo presentó en la corte la trans-cripción de la evidencia en 4 de junio de 1928;
Pon tanto, no habiendo razones para creer que la ape-lante haya sido negligente, ni otra alguna que autorice la desestimación solicitada, se declara sin lugar la moción que-a ese fin presentó la parte apelada.